Citation Nr: 1027418	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right hand disability.

2. Entitlement to service connection for a right wrist 
disability.

3. Entitlement to service connection for a right shoulder 
disability.

4. Entitlement to service connection for a right hip disability.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for a right ankle 
disability.

7. Entitlement to service connection for a left knee disability.

8. Entitlement to service connection for a left ankle disability.

9. Entitlement to service connection for hypertension.


10. Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to November 
1997, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 decision by the RO in Columbia, South 
Carolina.  A personal hearing was held before the undersigned 
Veterans Law Judge in March 2010.

The issues of service connection for a right hand disability, a 
right shoulder disability (initially claimed as a right 
shoulder/right side disability), a right hip disability, a right 
ankle disability, bilateral knee disabilities, and hypertension, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In October 2009, prior to the promulgation of a decision in 
the present appeal, the Board received notification from the 
Veteran that he wished to withdraw his Substantive Appeal as to 
the issue of service connection for high cholesterol.

2.  A right wrist disability is causally or etiologically related 
to active service.

3.  The Veteran does not have a left ankle disability as a result 
of his active service.


CONCLUSIONS OF LAW

1.  As to the issue of service connection for high cholesterol, 
the criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  A right wrist disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, (2009).

3.  A left ankle disability was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in February 2008.

Additional notice was sent in December 2008 and the claims were 
readjudicated in a September 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records from the Veteran, 
assisted the appellant in obtaining evidence, afforded the 
appellant physical examinations, obtained medical opinions as to 
the etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
Attempts to obtain additional service treatment records have been 
unsuccessful.  See the RO's October 2008 memorandum regarding the 
unavailability of additional service treatment records.   All 
known and available records relevant to the issues of service 
connection for a right wrist disability and a left ankle 
disability have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

Withdrawn Claim for Service Connection for High Cholesterol

In a November 2008 decision, the RO denied service connection for 
"cholesterol."  A notice of disagreement was received from the 
appellant as to this issue in November 2008.  A statement of the 
case was issued in April 2009.  A Substantive Appeal (VA Form 9) 
was received from the appellant in May 2009.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran, via a letter received by the RO in 
October 2009, has withdrawn his appeal as to the issue of service 
connection for high cholesterol, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of this issue and it is dismissed.

Service Connection 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Wrist Disability 

Service treatment records reflect that on periodic medical 
examination in September 1995, the Veteran's upper extremities 
were listed as normal.  The available service treatment records 
are negative for a right wrist injury or disability, although 
they show that in October 1976, the Veteran reported injuring his 
left wrist in high school.

Post-service medical records from Moncrief Army Community 
Hospital are negative for treatment of a right wrist disability.

At a June 2009 VA examination, the Veteran reported that he fell 
on his outstretched hands during a road march in 1977 in service, 
and injured his right wrist.  He said he was treated and wore a 
splint on his right wrist, and profiled for one month.  He 
complained of right wrist pain ever since service, and said he 
occasionally used a wrist brace.  A June 2009 X-ray study of the 
right wrist showed degenerative joint disease and posttraumatic 
changes at the right radiocarpal joint and between the distal 
radius and ulna.  After a clinical examination, the examiner 
diagnosed posttraumatic arthritis of the right wrist.  The 
examiner stated that the radiographic findings of posttraumatic 
arthritis of the right wrist corroborated the Veteran's account 
of his injury during service.  However, he could not find any 
service treatment records to support this claim.  The examiner 
stated, "[t]his injury may have occurred during active duty as 
the Veteran states, or may have occurred after discharge.  
Because there is no way I can definitively corroborate this 
account, I cannot comment on the Veteran's claim without 
resorting to mere speculation."

At his March 2010 Board hearing, the Veteran testified that he 
hurt his right wrist while playing football in service, and was 
given a wrist splint which he wore for three weeks.  

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), and noting that the Veteran has offered competent and 
credible testimony as to the in-service incurrence of a right 
wrist disability and the continuity of such symptoms since that 
time, as well as the VA examiner's opinion that the medical 
findings corroborated the Veteran's account, the Board finds that 
the evidence of record is in equipoise as to whether the current 
right wrist disability was incurred in service.

Under such circumstances, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the medical evidence of 
record shows that a right wrist disability was incurred during 
his military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303; Gilbert, 1 Vet. App. at 49.  Accordingly, 
service connection for a right wrist disability is granted.


Left Ankle Disability 

The Veteran essentially contends that he incurred a left ankle 
disability in service due to twisting injuries.

Service treatment records reflect that the Veteran was treated 
for a sprained left ankle in May 1977.  An X-ray study of the 
left ankle was negative for fracture.  The diagnostic assessment 
was a sprain of the lateral-anterior ligament of the left ankle, 
and the Veteran was placed on a limited duty profile for two 
weeks.  On periodic medical examination in September 1995, the 
Veteran's lower extremities were listed as normal.

Post-service medical records from Moncrief Army Community 
Hospital are negative for complaints or treatment of a left ankle 
disability.

At a June 2009 VA examination, the Veteran reported that he 
sprained his left ankle while playing football in service in 
1979.  A June 2009 X-ray study of the left ankle was normal.  
After a clinical examination of the left ankle, the examiner 
found no objective evidence for a left ankle condition.

At his March 2010 Board hearing, the Veteran testified that he 
sprained his left ankle in service, and that if he exercised for 
a long time currently, he developed ankle pain.

The Board notes that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In other 
words, the law limits entitlement for service-related diseases 
and injuries to cases where the underlying in-service incident 
has resulted in a current disability.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  

Although the Veteran has contended that he has a left ankle 
disability, as the most probative medical evidence shows that the 
Veteran does not currently have a left ankle disability, service 
connection for that disability is not warranted.

In summary, the record fails to show competent and probative 
evidence of a left ankle disability in service or currently, and 
the preponderance of the evidence is against a finding that the 
claimed condition is due to or aggravated by service. Therefore, 
the Board finds that the preponderance of the evidence is against 
the claim, and the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal of the RO's denial of service connection for high 
cholesterol is dismissed.

Service connection for a right wrist disability is granted. 

Service connection for a left ankle disability is denied.


REMAND

With respect to the claims for service connection for a right 
hand disability, a right shoulder disability (initially claimed 
as a right shoulder/right side disability), a right hip 
disability, a right ankle disability, bilateral knee 
disabilities, and hypertension, although further delay is 
regrettable, the Board finds that further development is required 
prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran served on active duty from 1975 
to 1997, when he retired.  The RO's attempts to obtain his 
service treatment records from official records repositories have 
been unsuccessful, and the RO has determined that additional 
service treatment records are unavailable.  See the RO's October 
2008 memorandum.  The only service treatment records on file 
(other than dental records) were submitted by the Veteran 
himself, and they are incomplete.  In light of the fact that the 
last attempt was made in 2008, the Board finds that the RO should 
make another attempt to obtain any available service treatment 
records.  In particular, the RO should attempt to obtain a copy 
of the Veteran's separation /retirement medical examination, as 
it is not currently on file.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Medical evidence currently demonstrates complaints of knee pain 
(although the right knee was not examined in the June 2009 VA 
joints examination), diagnoses of hypertension, chronic right 
ankle strain, degenerative joint disease and bursitis of the left 
knee, and degenerative joint disease in the right hand, and 
reflects the Veteran's sworn, competent and credible testimony 
that he was treated for these conditions in service and has 
continued to have these conditions ever since.  The Veteran has 
also reported in-service treatment for a right shoulder 
disability and current pain of the right shoulder.  

The Board finds that it is necessary to afford the Veteran 
another VA medical examination to obtain a medical opinion as to 
whether the Veteran's current hypertension, right ankle strain, 
left knee disability, and degenerative joint disease of the right 
hand are related to service, or were manifested within the first 
year after separation from service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  Similarly, the examiner should be asked 
to determine whether the Veteran has current disabilities of the 
right knee, right hip, and right shoulder, and for an opinion as 
to the etiology of these disabilities, if shown.  Id.

Ongoing pertinent medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate 
records repositories in an attempt to obtain 
any additional service treatment records, 
including the report of the Veteran's 
separation medical examination.

2.  The RO/AMC should attempt to obtain 
pertinent VA, Army (Moncrief Army Community 
Hospital), or private medical records of 
treatment for a right hand disability, a 
right shoulder disability, a right hip 
disability, a right ankle disability, 
bilateral knee disabilities, or hypertension, 
dated since separation from service, that are 
not already on file.

3.  The RO/AMC should arrange for a VA 
examination of the Veteran to determine the 
etiology and date of onset of the current 
hypertension.  All indicated studies should 
be performed, and the claims folder must be 
made available to the examiner for review 
prior to the examination.

Based on the examination of the Veteran and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the current 
hypertension had its onset in service or 
within the first post-service year, or is 
causally related to service.

The rationale for any opinion expressed 
should be provided in the examination report.

4.  The RO/AMC should arrange for a VA 
examination of the Veteran to determine the 
etiology and date of onset of any current 
right hand disability, right shoulder 
disability, right hip disability, right ankle 
disability, or bilateral knee disabilities.  
All indicated studies should be performed, 
and the claims folder must be made available 
to the examiner for review prior to the 
examination.

Based on the examination of the Veteran and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current right 
hand disability, right shoulder disability, 
right hip disability, right ankle disability, 
or bilateral knee disabilities had its onset 
in service or within the first post-service 
year, or is causally related to service.

The rationale for any opinion expressed 
should be provided in the examination report.

5.  Thereafter, readjudicate the claims for 
service connection.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


